Citation Nr: 1541716	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Portland, Oregon


THE ISSUE

Entitlement to recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	Jacques Deplois, Attorney


WITNESS AT HEARING ON APPEAL

The appellant and her mother


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.  The appellant is the Veteran's daughter.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision in which the RO, inter alia, denied the appellant's claim for permanent incapacity for self-support.  The appellant filed a notice of disagreement in February 2010.  A statement of the case was issued in Mach 2014 and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2014.  

In June 2015, the appellant and her mother testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript has been associated with the record.

This appeal is being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran.  A review of the Virtual VA file reveals that, with the exception the transcript of the March 2013 hearing, the documents are either duplicative of those contained in the VMBS file or irrelevant to the claim on appeal.




FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2. The appellant is over 18 years of age, did not become permanently incapable of self-support prior to attaining 18 years of age, and is not between the ages of 18 years and 23 years and pursuing a course of instruction at an approved educational institution.


CONCLUSION OF LAW

The criteria for entitlement to recognition of the appellant as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 have not been met.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R.       §§ 3.57, 3.210, 3.356 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

In connection with the claim decided herein, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter). 

As regards the Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.                  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the June 2015 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, which included entitlement to recognition as a helpless child of the Veteran.  The hearing transcript reflects appropriate exchanges between the appellant, her mother, her attorney and the undersigned regarding the basis of the claim and the evidence associated with the record.  The appellant testified regarding her health and education prior to age 18 and her mother testified that the appellant had never worked and has never been married.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits. " but " the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.   Although the undersigned did not explicitly suggest the submission of any additional evidence, on these facts, such omission was harmless.  The appellant's attorney indicated during the hearing that medical records associated with her Social Security Administration (SSA) claim had been destroyed and that the only available treatment records had already been submitted to VA.  Hence, the appellant's attorney acknowledges that there is no outstanding evidence in support of her claim.  Notably, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing. 

II.  Analysis

The appellant seeks to establish helpless child status for herself as the daughter of the deceased Veteran.  She maintains that she was mentally and physically disabled prior to the age of 18.  During the June 2015 hearing, the appellant testified that she had graduated high school, that she had been enrolled in special education classes and that she had served in the military and in the Federal Bureau of Investigations after high school.  Her mother testified that the appellant had been enrolled in special education classes while in high school, that she had never worked after high school and that she has lived in a home with other young ladies her own age for the past two years.  In addition, the appellant's mother testified that the appellant's condition had gradually worsened since high school and that she experienced grand mal seizures when not taking her medication.

The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who; (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a). 

Rating determinations regarding incapacity for self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled veterans are not controlling.  38 C.F.R. § 3.356(2). 

The record reflects that the appellant was born in March 1979 and attained the age of 18 years in March 1977.  Since the record establishes that the appellant is not under the age of 23, the material issue in this case is whether he was permanently incapable of self-support by reason of physical and/or mental defect before reaching the age of 18 years.

The Board notes that, in a case such as this, the, "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For the purpose of initially establishing "helpless child" status, the claimant's condition subsequent to his 18th birthday is not relevant unless a finding is made that he was permanently incapable of self-support as of his 18th birthday.  Id.  If the claimant is shown to be capable of self-support at the age of 18, VA is required to proceed no further.  Id.

After careful consideration, the Board finds that the record simply does not support a finding that the appellant became permanently incapable of self-support before reaching the age of 18 years.  

The evidence of record shows that the appellant had suffered from an idiopathic seizure disorder prior to reaching the age of 18 years.  Private neurological treatment notes show that the appellant began receiving treatment for her seizure disorder in approximately January 1984 following a hospitalization and that she had been prescribed medication to treat her condition.  These treatment records repeatedly note that the appellant was doing well without continued seizures and even reflect the reports of the appellant's mother that the appellant was doing well in 1986 and again in April 1988.  While seizures were noted on occasion in these records, the records also reflect that the appellant's medication was subsequently adjusted by the treating physician and that she was doing well.

Moreover, the appellant's high school transcript indicates that she had graduated in 1997 and that she had met all subject requirements for admission to state public four year colleges and universities.  This transcript indicates that the appellant had been absent for 25 days in grade 9 and 37 days in grade 10 but had no absences in grades 11 and 12.  The appellant's mother also testified at the June 2015 hearing that the appellant's current condition had gradually worsened since high school.  

Further, the Board notes that the Veteran had filed a Declaration of Status of Dependents Form (VA Form 21-686c) in June 1995.  This document is signed by the Veteran and he identified the appellant as an unmarried child that lived in his home.  However, the Veteran did not check the box indicating that the appellant was of any age permanently helpless for mental or physical reasons.  Significantly, the Board notes that this document was signed and submitted several weeks after a benefit claim had been submitted to the Social Security Administration (SSA) for the appellant, and thus suggests that the Veteran did not consider the appellant to be helpless for mental or physical reasons when she was approximately 16 years old.  As such, the Board cannot find that the appellant was incapable of self-support at the age of 18.

The Board acknowledges that the appellant has been found to have been disabled for benefit purposes by the SSA.  A June 2009 SSA benefit summary indicates that the appellant had filed an application in May 1995 and has been entitled to benefits continuously as a child, then as a student and then as a disabled child adult.  A May 1997 letter indicates that the appellant had been awarded Supplemental Security Income (SSI) benefits.  Although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations and the award of SSA benefits does not compel the award of VA benefits.

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  The legal authority pertaining to recognition as a helpless child is prescribed by Congress and implemented via regulations enacted by VA, and neither the AOJ nor the Board is free to disregard laws and regulations enacted for the administration of VA programs.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a). 
Significantly, moreover, VA can only pay benefits that are authorized by law.  See McTighe v. Brown, 7 Vet. App. 29, 3 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits."); Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met). 

Therefore, the claim for recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 must be denied.  Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 






      (CONTNUED ON NEXT PAGE)


ORDER

The claim for entitlement to recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


